DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

Claim Objections
Claims 25 and 33 are objected to because of the following informalities:  Claim 25 on lines 5-6 recites “causing the apparatus to perform … so that a user is not able to select the file”, which is grammatically incorrect.  It is believed that the term “control” is missing so that the limitation should read “causing the apparatus to perform … control so that a user is not able to select the file” similar to claim 17.  The same objection applies to claim 33.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-21, 23-29, and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9, and 10 of U.S. Patent No. 10,771,594 (hereinafter “the ‘594 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower and thus fully read on the instant claims as follows:

Regarding claim 17, the ‘594 patent discloses a non-transitory computer readable storage medium for storing a computer program for controlling an apparatus (Claim 10, Lines 1-3), the computer program comprising:
a code to cause the apparatus to select, from among a plurality of files stored in a storage (Claim 10, Lines 6-7), at least one file to be transmitted in accordance with a facsimile protocol (Claim 4); and
a code to cause the apparatus to perform, based on a type of a file included in the files stored in the storage, control so that a user is not able to select the file (Claim 10, Lines 18-20).

Regarding claim 18, the ‘594 patent further discloses wherein the control is performed so that the user is able to select a first file of a first type (Claim 10, Lines 13-17) and the user is not able to select a second file of a second type (Claim 10, Lines 18-20).

Regarding claim 19, the ‘594 patent further discloses wherein the type is a type which is not able to be handled by the apparatus (Claim 10, Lines 13-14 and 18-20).

Regarding claim 20, the ‘594 patent further discloses a code to instruct transmission of the selected file (Claim 10, Lines 8-10).

Regarding claim 21, the ‘594 patent further discloses wherein the selected file is converted to data format for transmission of the facsimile protocol (Claim 10, Lines 7-10; The selected file is transmitted to a set destination in accordance with a protocol corresponding to the set destination, which infers converting the selected file to a data format for transmission) (Claim 4; The plurality of protocols includes the facsimile protocol).

Regarding claim 23, the ‘594 patent further discloses a code to cause the apparatus to select the transmission protocol as a transmission protocol (Claim 10, Lines 8-10).

Regarding claim 24, the ‘594 patent further discloses wherein the apparatus is able to transmit data via a network (Claim 10, Lines 7-10) (Claim 4; The plurality of protocols include an e-mail protocol and a facsimile protocol both of which involve transmitting data via a network). 

Regarding claim 25, the ‘594 patent discloses a control method for controlling an apparatus (Claim 9, Lines 1-3), comprising: 
causing the apparatus to select, from among a plurality of files stored in a storage, at least one file to be transmitted (Claim 9, Lines 4-5) in accordance with a facsimile protocol (Claim 4); and 
causing the apparatus to perform, based on a type of a file included in the files stored in the storage, so that a user is not able to select the file (Claim 9, Lines 17-19).

Regarding claim 26, the ‘594 patent further discloses wherein the control is performed so that the user is able to select a first file of a first type (Claim 9, Lines 12-16) and the user is not able to select a second file of a second type (Claim 9, Lines 17-19).

Regarding claim 27, the ‘594 patent further discloses wherein the type is a type which is able to be handled by the apparatus (Claim 9, Lines 12-16).

Regarding claim 28, the ‘594 patent further discloses causing the apparatus to instruct transmission of the selected file (Claim 9, Lines 7-9).

Regarding claim 29, the ‘594 patent further discloses wherein the selected file is converted to data format for transmission of the facsimile protocol (Claim 9, Lines 6-9; The selected file is transmitted to a set destination in accordance with a protocol corresponding to the set destination, which infers converting the selected file to a data format for transmission) (Claim 4; The plurality of protocols includes the facsimile protocol).

Regarding claim 31, the ‘594 patent further discloses causing the apparatus to select the transmission protocol as a transmission protocol (Claim 9, Lines 7-9).

Regarding claim 32, the ‘594 patent further discloses wherein the apparatus is able to transmit data via a network (Claim 9, Lines 6-9) (Claim 4; The plurality of protocols include an e-mail protocol and a facsimile protocol both of which involve transmitting data via a network).

Regarding claim 33, the ’594 patent discloses an apparatus (Claim 1, Lines 1-2), comprising:
a user interface that selects, from among a plurality of files stored in a storage, at least one file to be transmitted (Claim 1, Lines 4-6) in accordance with a facsimile protocol (Claim 4); and
a controller that performs, based on a type of a file included in the files stored in the storage, so that a user is not able to select the file (Claim 1, Lines 16-19).

Claims 22 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,771,594 (hereinafter “the ‘594 patent”) in view of Bridges et al. (U.S. Patent Application Publication No. 2007/0033540, hereinafter “Bridges”). 

Regarding claim 22, the ‘594 patent discloses the medium as recited in claim 17, but does not appear to disclose a code to cause the apparatus to display a file name of a file included in the files stored in the storage.

Bridges discloses a code to cause the apparatus to display a file name of a file included in the files stored in the storage (Fig. 11 illustrates displaying a plurality of files along with their names).

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the ‘594 patent with the teaching of Bridges in order to facilitate ease of use.  Allowing users to browse files directly on the MFP device provides added convenience. 

Regarding claim 30, the ‘594 patent discloses the method as recited in claim 25, but does not appear to disclose causing the apparatus to display a file name of a file included in the files stored in the storage.

Bridges discloses causing the apparatus to display a file name of a file included in the files stored in the storage (Fig. 11 illustrates displaying a plurality of files along with their names).

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the ‘594 patent with the teaching of Bridges in order to facilitate ease of use.  Allowing users to browse files directly on the MFP device provides added convenience. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 33 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “user interface” and “controller” are non-structural limitations (for which the specification does not provide a definition) and could be reasonably interpreted by one of ordinary skill in the art to be implemented solely via software.  Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture, or composition of matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferlitsch et al. (U.S. Patent Application Publication No. 2010/0110465, hereinafter “Ferlitsch”) in view of Bridges et al. (U.S. Patent Application Publication No. 2007/0033540, hereinafter “Bridges”).

Claims 17, 25, and 33:
Ferlitsch discloses an apparatus, comprising:
a user interface that selects, from among a plurality of files stored in a storage, at least one file to be transmitted (§ 0028, Lines 1-4 and 8-10; The MFP includes a file selection function 54, response to file browse function 60.  The file browse function allows the MFP or user to browse files presented through the input source, in various formats.  The MFP includes a front panel interface 62 for allowing user control/input) in accordance with a facsimile protocol (§ 0024, Lines 1-3; An outputting operation by the MFP may include any outputting operation, such as print, copy, and fax (inbound/outbound)).

Ferlitsch does not appear to disclose a controller that performs, based on a type of a file included in the files stored in the storage, so that a user is not able to select the file. 

In analogous art, Bridges discloses a controller that performs, based on a type of a file included in the files stored in the storage, so that a user is not able to select the file (§ 0057, Lines 3-10; A file 1110 within the USB device may have an extension that is not recognized by the MFD 110.  The file 1110 is illustrated in the USB Drive Subdirectory GUI 1100, but its file type is not recognized as being associated with a function of the MFD 110.  As such, the file, while visible, cannot be selected by a user input (e.g., a touch of the screen of the MFD 110)). 

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Ferlitsch’s file browse function by integrating the teachings of Bridges in order to facilitate the proactive prevention of possible errors and user frustration resulting from selecting unsupported file types. 

Regarding “non-transitory computer readable storage medium” of claim 17, Ferlitsch discloses an exemplary operating environment including one or more MFP device (§ 0016, Lines 1-3; MFP devices include at least a processor and a memory comprising instructions that are executed by the processor).

The method of claim 25 is implemented by the apparatus of claim 33 and is therefore rejected with the same rationale.

Claims 18 and 26:
Ferlitsch in view of Bridges further discloses wherein the control is performed so that the user is able to select a first file of a first type and the user is not able to select a second file of a second type (Bridges, Fig. 11; PDF files d_preciation.pdf and e_commerce.pdf are selectable while f_stop.exe is not).

The rationale for combining the Ferlitsch and Bridges references is the same as recited in the rejection of claims 17 and 25. 

Claim 19:
Ferlitsch in view of Bridges further discloses wherein the type is a type which is not able to be handled by the apparatus (Bridges, § 0057, Lines 3-10; A file 1110 within the USB device may have an extension that is not recognized by the MFD 110.  The file 1110 is illustrated in the USB Drive Subdirectory GUI 1100, but its file type is not recognized as being associated with a function of the MFD 110.  As such, the file, while visible, cannot be selected by a user input (e.g., a touch of the screen of the MFD 110)). 

The rationale for combining the Ferlitsch and Bridges references is the same as recited in the rejection of claims 17 and 25. 

Claims 20 and 28:
Ferlitsch in view of Bridges further discloses transmission of the selected file (Ferlitsch, § 0024, Lines 1-3; An outputting operation by the MFP may include any outputting operation, such as print, copy, and fax (inbound/outbound)).

Claims 21 and 29:
Ferlitsch in view of Bridges further discloses wherein the selected file is converted to data format for transmission of the facsimile protocol (Ferlitsch, § 0024, Lines 1-3; An outputting operation by the MFP may include any outputting operation, such as print, copy, and fax (inbound/outbound).  The fax outputting operation infers conversion of the selected file to a data format for transmission via the fax protocol).

Claims 22 and 30:
Ferlitsch in view of Bridges further discloses displaying a file name of a file included in the files stored in the storage (Ferlitsch, § 0028, Lines 2-4; The file browse function allows the MFP or user to browse files presented through the input source, in various formats.  File browsing infers displaying the names of said files) (Bridges, Fig. 11 illustrates a file listing along with the file names).

The rationale for combining the Ferlitsch and Bridges references is the same as recited in the rejection of claims 17 and 25. 

Claims 23 and 31:
Ferlitsch in view of Bridges further discloses selecting the transmission protocol as a transmission protocol (Ferlitsch, § 0024, Lines 1-5; An outputting operation by the MFP may include any outputting operation, such as print, copy, and fax (inbound/outbound), scan to destination, format conversion, file transfer, filing, publishing, display, and audio/visual recording/playback.  Selecting fax output corresponds to selecting the fax transmission protocol).

Claims 24 and 32:
Ferlitsch in view of Bridges further discloses wherein the apparatus is able to transmit data via a network (Ferlitsch, § 0001, Lines 1-5; MFP devices can receive electronic output jobs or files over a network such as a LAN or WAN).

Claim 27:
Ferlitsch in view of Bridges further discloses wherein the type is a type which is able to be handled by the apparatus (Ferlitsch, § 0076, Lines 4-6; The MFP may have a default clearance that would enable its browser to view (browse) and copy files at a certain clearance level.  It follows that any files requiring a higher clearance level than the MFP’s clearance level would not be able to view or select said files).

Response to Arguments
Applicant’s arguments on page 5 that the claims sufficiently differ from the ‘594 patent and thus overcome the nonstatutory double patenting rejection has been considered but is not persuasive.  The patented claims read on the instant claims as detailed in the rejection above. 
Applicant’s arguments with respect to claim(s) 1-16 on pages 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Bridges discloses a controller that performs, based on a type of a file included in the files stored in the storage, control so that a user is not able to select the file (§ 0057, Lines 3-10; A file 1110 within the USB device may have an extension that is not recognized by the MFD 110.  The file 1110 is illustrated in the USB Drive Subdirectory GUI 1100, but its file type is not recognized as being associated with a function of the MFD 110.  As such, the file, while visible, cannot be selected by a user input (e.g., a touch of the screen of the MFD 110)). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 8213034 (Reddy et al.) – Request for file structure data from an imaging device is sent to a remote computing device, which is then displayed on the imaging device’s UI. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452